IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,214-01


EX PARTE BRANDON RAY SMITH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-372-009268-1101037-A IN THE 372ND DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to thirteen years' imprisonment. 
	Applicant filed this application for writ of habeas corpus, in which he alleges that he received
ineffective assistance of both trial and appellate counsel, that the trial court abused its discretion, and
that he is actually innocent of the offense, in the district court on March 3, 2011.  On August 8, 2012,
the trial court entered findings of fact and conclusions of law, recommending that relief be denied. 

	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding #34.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.
Filed:	October 3, 2012
Do not publish